

Amendment to Employment Agreement
 
This Amendment to Employment Agreement (this “Amendment”) dated as of May 18,
2010 (“Effective Date”), by and between PharmAthene, Inc., a Delaware
corporation (“Company”) and Eric Richman (“Executive”).  Executive and Company
are sometimes each referred to in this Amendment as a “Party” and collectively
as the “Parties.”
 
Background
 
WHEREAS, the Parties are parties to that certain Employment Agreement dated as
of April 18, 2008, pursuant to which Executive was appointed as Senior Vice
President, Business Development & Strategic Planning of the Company (the
“Employment Agreement”);
 
WHEREAS, on March 25, 2010, Executive was appointed President and Chief
Operating Officer of the Company, on May 2, 2010 Executive was appointed as
interim Chief Executive Officer of the Company and on May 17, 2010, he was
appointed to serve as a member of the Board of Directors of the Company (the
“Board”), and the Company and Executive wish to amend the Employment Agreement
in the manner set forth in this Amendment; and
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions set forth herein, the Parties, intending to be legally bound, hereby
agree as follows:
 
1.           It is understood and agreed that, in accordance with clause (b) of
Section 2 of the Employment Agreement, Executive has been appointed to the
position of President & interim Chief Executive Officer.  Accordingly, it is
expressly understood that in this capacity Executive will report to the Board,
until otherwise specified by the Board.  Section 2 of the Employment Agreement
is hereby amended accordingly.
 
2.           The Parties agree that on the Effective Date Executive was granted
a stock option to purchase 100,000 shares of the Company’s common stock (the
“Stock Option”) pursuant to the Company’s 2007 Long-Term Incentive Plan, as
amended (“2007 Plan”), and subject to the terms and conditions of the 2007 Plan
and of a stock option agreement dated as of the Effective Date by the Company
and the Executive.  The Stock Option shall have a term of 10 years and, subject
to possible acceleration of vesting as otherwise provided for herein, the Stock
Option shall vest in full on May 2, 2011.  The per share exercise price of the
Stock Option shall be the fair market value of a share of the common stock of
the Company on the date of grant as determined by the Company in accordance with
the terms of the 2007 Plan.  In the event during the Employment Period (i) the
Executive is not appointed as the Chief Executive Officer of the Company, (ii) a
Change in Control (as defined below) occurs, or (iii) the Executive’s employment
is terminated due to a Termination Without Cause, for Good Reason, or due to
death or Disability, the Stock Option held by the Executive and not then vested
shall become immediately and fully vested.  In the event the Executive is not
appointed as the Chief Executive Officer of the Company and someone other than
the Executive is appointed as Chief Executive Officer of the Company (the
“Successor CEO”), all equity-based awards issued by the Company (including the
Stock Option) held by the Executive and not then vested that would otherwise
vest during the 12-month period following the appointment of the Successor CEO
shall become immediately and fully vested.  In the event of a Change in Control
during the Employment Period and a Termination Without Cause or a termination of
the Executive’s employment for Good Reason occurs on or within 3 months of the
consummation of the Change in Control, all equity-based awards issued by the
Company held by the Executive and not then vested shall become immediately and
fully vested.
 

--------------------------------------------------------------------------------


 
3.           As used herein and in the Employment Agreement, “Change in Control”
means: (i) an acquisition subsequent to the date hereof by any person, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or
more of either (A) the then outstanding shares of common stock of the Company
(“Common Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors; excluding, however, the following: (1) any acquisition directly from
the Company, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from the Company, (2) any acquisition by the Company and (3) any acquisition by
an employee benefit plan (or related trust) sponsored or maintained by the
Company; (ii) the approval by the stockholders of the Company of a merger,
consolidation, reorganization or similar corporate transaction, whether or not
the Company is the surviving corporation in such transaction, in which
outstanding shares of Common Stock are converted into (A) shares of stock of
another company, other than a conversion into shares of voting common stock of
the successor corporation (or a holding company thereof) representing 80% of the
voting power of all capital stock thereof outstanding immediately after the
merger or consolidation or (B) other securities (of either the Company or
another company) or cash or other property; (iii) the approval by stockholders
of the Company of the issuance of shares of Common Stock in connection with a
merger, consolidation, reorganization or similar corporate transaction in an
amount in excess of 40% of the number of shares of Common Stock outstanding
immediately prior to the consummation of such transaction; (iv) the approval by
the stockholders of the Company of (A) the sale or other disposition of all or
substantially all of the assets of the Company or (B) a complete liquidation or
dissolution of the Company; or (v) the adoption by the Board of Directors of the
Company of a resolution to the effect that any person has acquired effective
control of the business and affairs of the Company.
 
4.           The Parties agree that, effective immediately upon the hiring of
the Successor CEO and/or upon the Executive’s termination of employment with the
Company for any reason, Executive shall resign as a director of the Company’s
Board of Directors.
 
5.           The Parties agree that Section 3 of the Employment Agreement is
hereby amended as follows:
 
(i)     the phrase “$275,126.00” contained in Clause (a) of Section 3 shall be
amended to read “$350,000.00” effective as of May 2, 2010;
 
(ii)    Clause (b) of Section 3 is amended and superseded in its entirety as
follows, without any further action of any Party:
 
2

--------------------------------------------------------------------------------


 
“b.           Bonus.  The Executive shall be eligible to receive an annual cash
bonus of up to an additional 60% of the Executive’s base salary based upon, in
the case of the fiscal year ending December 31, 2010, the achievement of certain
pre-determined corporate objectives (the achievement of such objectives being
determined by the Compensation Committee), and, for future years, at such
percentages and with such corporate objectives determined by the Compensation
Committee in consultation with the Executive.  In addition, the Executive shall
be eligible for an additional cash bonus of 60% of the Executive’s base salary
if, and at such time as, the Executive is not named as the Chief Executive
Officer of the Company during the Employment Period, irrespective of whether the
Executive continues his employment with the Company or if the Executive’s
employment with the Company is terminated.”
 
; and
 
(iii)   the phrase “the costs associated with the use of an automobile in an
amount not to exceed $1,000 per month” contained in Clause (f) of Section 3
shall be amended to read “the costs associated with the use of an automobile in
an amount not to exceed $1,000 per month through December 31, 2010.”
 
6.           The Parties agree that Section 8 of the Employment Agreement is
amended and superseded in its entirety as follows:
 
“8.         Termination by Executive for Good Reason.  Any termination of the
employment of the Executive by the Executive for Good Reason which shall be
deemed to be equivalent to a Termination Without Cause. For purposes of this
Agreement “Good Reason” means (i) any material breach by the Company of any of
its obligations under this Agreement; (ii) any material reduction in the
Executive’s duties, authority or responsibilities without the Executive’s
consent; (iii) any assignment to the Executive of duties or responsibilities
materially inconsistent with the Executive’s position and duties contained in
this Agreement without the Executive’s consent; (iv) a relocation of the
Company’s principal executive offices or the Company determination to require
the Executive to be based anywhere other than within 25 miles of the location at
which the Executive on the date hereof performs the Executive’s duties; (v) the
taking of any action by the Company which would deprive the Executive of any
material benefit plan (including, without limitation, any medical, dental,
disability or life insurance); (vi) the failure of the Company to appoint the
Executive as its Chief Executive Officer prior to the time this Agreement
provides for notice of non-extension in respect of the Employment Period
commencing April 18, 2011; (vii) the appointment of a Successor CEO; or (viii)
the failure by the Company to obtain the specific assumption of this Agreement
by any successor or assignee of the Company or any person acquiring
substantially all of the Company’s assets; provided, however, that the Executive
may not terminate the Employment Period for Good Reason unless the Executive
first provides the Company with written notice specifying the Good Reason and
providing the Company with 20 days in which to remedy the stated
reason.  Notwithstanding the foregoing, an event described in clause (vii) above
will not constitute Good Reason unless the Executive terminates his employment
within 60 days after the appointment of a Successor CEO.”
 
3

--------------------------------------------------------------------------------


 
7.           The Parties agree that Clause (b) of Section 9 of the Employment
Agreement is amended and superseded in its entirety as follows:
 
“b.         Termination Without Cause; Termination for Good Reason. Upon the
termination of the Executive’s employment as a result of a Termination Without
Cause or for Good Reason, the Executive shall not have any further rights or
claims against the Company under this Agreement except the right to receive (i)
the payments and other rights provided for in Section 9(a) hereof, (ii)
severance payments in the form of a continuation of the Executive’s base salary
as in effect immediately prior to such termination for a period of 12 (twelve)
months following the effective date of such termination, (iii) the accelerated
vesting of equity-based awards specifically as set forth in Section 2 of the
Amendment to the Employment Agreement dated as of May 18, 2010 by and between
the Executive and the Company, and (iv) to the extent that the Executive has
elected and is continuing to receive COBRA continuation coverage under the
Company’s group health plan in accordance with Section 4980B of the Internal
Revenue of 1986, as amended (the “Code”), the Company shall reduce the COBRA
premiums that the Executive is required to pay during the first 12 (twelve)
months following his termination of employment to that the Company charges to
its active employees for the same level of group health coverage.
 
Notwithstanding the foregoing, the severance benefits described in clause (ii)
and (iii) above and the COBRA premium subsidy described in clause (iv) above
shall be provided in consideration for, and expressly conditioned upon, the
Executive’s execution of a binding General Release (which shall be provided on
or about the date of termination) containing terms reasonably satisfactory to
the Company within 45 days of the Executive’s termination of
employment.  Subject to Section 24, if the Executive timely executes such
General Release and the applicable revocation period with respect to such
General Release lapses, the Executive will receive the first two months of
severance payments 60 days after his termination of employment and the remaining
payments in accordance with the Company’s payroll practices.  If the Executive
does not timely execute the General Release or if the Executive revokes the
General Release within the applicable revocation period prescribed by law, the
Executive shall not be entitled to receive any severance payments and the
Executive will be required to pay 102% of the applicable premium (as defined in
Code Section 4980B) for any COBRA continuation coverage elected by the
Executive.”
 
8.           The Parties agree that Section 9 of the Employment Agreement is
amended to add the following new Clause (e) to the end thereof:
 
4

--------------------------------------------------------------------------------


 
“e.         Rabbi Trust.  If the Executive becomes entitled to receive severance
payments under Clause (b) above, the Executive’s General Release described in
Clause (b) above becomes binding and enforceable, the Company shall establish an
irrevocable grantor trust (a “rabbi trust”), appoint a federally or state
chartered bank or trust company as the trustee for such rabbi trust and shall
contribute 12 months of salary continuation payments to such rabbi trust.  The
assets of such rabbi trust shall be used solely to make the severance payments
to the Executive as required under this Agreement (or to reimburse the Company
for severance payments it makes to the Executive); or to satisfy the claims of
the Company’s unsecured general creditors in the event of the Company’s
insolvency or bankruptcy.  The rabbi trust may be terminated and any remaining
assets therein shall revert to the Company after the Executive has received all
of the severance payments to which he is entitled hereunder.  Notwithstanding
the foregoing, the provisions of this Section 9(e) shall not apply if the
funding of the rabbi trust would subject the Executive to acceleration of
taxation and tax penalties under Section 409A(b) of the Code.”
 
9.           The Parties agree that the Employment Agreement is amended so that
the following sentence is added at the end of Section 12 of the Employment
Agreement:
 
“The Company shall not, and shall use commercially reasonable efforts to cause
its directors and executive officers not to, disparage the Executive to any
person or entity.  Notwithstanding the foregoing, the Company may confer with
its advisors and make truthful statements required by law.  In addition, it is
understood and agreed that factual statements made by either Party in the
ordinary course of business, as well as factual statements made in legal
actions, legal proceedings, or government investigative proceedings that are
protected by a qualified privilege or immunity are not intended to be construed
as disparagement.”
 
10.         For clarity, and for purposes of the Employment Agreement, the
appointment of a Successor CEO shall constitute a material reduction in the
Executive’s duties, authorities or responsibilities (i.e., a “Good Reason”
resignation); provided, however, that the Executive shall only have 60 days
following the appointment of the Successor CEO to tender a resignation for such
Good Reason.  After such time, the executive’s duties, authorities and
responsibilities shall be deemed to be those established by the Board and the
CEO at such time.
 
11.         The Parties agree that Section 24 of the Employment Agreement is
amended and superseded in its entirety as follows:
 
 
“24.       409A Compliance.  If Executive is a “specified employee” (as
determined in accordance with Treasury Regulation Section 1.409A-1(i) or any
written Company policy implementing such regulation) at the time of his
termination of employment, then his severance payments that are otherwise
payable during the first six month period following the Executive’s termination
of employment (to the extent that such severance payments constitute
nonqualified deferred compensation within the meaning of Section 409A of the
Code and the regulations promulgated thereunder) shall be deferred until the
date that is six months after the Executive’s termination of employment (or, if
earlier, upon his death).  Each salary continuation payment that is due under
this Agreement shall be treated as a separate payment for purposes of Section
409A Code.  This Agreement shall be interpreted to comply, or otherwise be
exempt from, with the requirements of Code Section 409A.  Accordingly,
references to termination of employment hereunder shall be interpreted to mean
“separation from service” as defined in regulations under Section 409A of the
Code.  All expenses under this Agreement that are reimbursable in accordance
with Company policy shall be made as soon as practicable after Executive’s
submission of such expenses in accordance with the Company’s policy, but in no
event later than the last day of the taxable year following the taxable year in
which the expense was incurred.”
 
5

--------------------------------------------------------------------------------


 
12.         Initially capitalized terms used in this Amendment shall have the
meaning given to such terms in the Employment Agreement (unless otherwise
defined herein). Other than as specifically amended pursuant to this Amendment,
all other provisions of the Employment Agreement shall remain in full force and
effect.  Upon execution and delivery of this Agreement by the Parties, the
Company will reimburse Executive for his reasonable legal fees and expenses
incurred in connection with the negotiation and execution of this Amendment in
an amount up to $10,000.  All reasonable legal fees paid or incurred by
Executive in any litigation or dispute to enforce Executive’s rights under the
Employment Agreement, as amended hereby, shall be paid or reimbursed by the
Company if Executive is the prevailing party in such litigation or dispute.

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed as of the date first written above.
 

 
PHARMATHENE, INC.
       
By:
/s/ Joel McCleary
 
Name: 
Joel McCleary
 
Title:
Chairman, Compensation Committee
       
EXECUTIVE
       
By:
/s/ Eric Richman
 
Name:
Eric Richman

 
 
7

--------------------------------------------------------------------------------

 